Case 1:20-cv-02389-DDD-NRN Document 28-1 Filed 11/16/20 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


   Civil Action No. 20-cv-02389-DDD-NRN

   ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives,
   Sheneen McClain and Lawayne Mosley,
   SHENEEN MCCLAIN, individually, and
   LAWAYNE MOSLEY, individually,

         Plaintiffs,

   v.

   CITY OF AURORA, COLORADO, a municipality,
   OFFICER NATHAN WOODYARD, in his individual and official capacity,
   OFFICER RANDY ROEDEMA, in his individual and official capacity,
   OFFICER JASON ROSENBLATT, in his individual and official capacity,
   OFFICER MATTHEW GREEN, in his individual and official capacity,
   SERGEANT DALE LEONARD, in his individual and official capacity,
   OFFICER ALICIA WARD, in her individual and official capacity,
   OFFICER KYLE DITTRICH, in his individual and official capacity,
   OFFICER ERICA MARRERO, in her individual and official capacity,
   OFFICER JAMES ROOT, in his individual and official capacity,
   OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity,
   OFFICER DARREN DUNSON, in his individual and official capacity,
   SERGEANT RACHEL NUNEZ, in her individual and official capacity,
   LIEUTENANT PETER CICHUNIEC, in his individual and official capacity,
   PARAMEDIC JEREMY COOPER, in his individual and official capacity, and
   DR. ERIC HILL, in his individual capacity,

        Defendants.
   _____________________________________________________________________

                       STIPULATED PROTECTIVE ORDER
   ______________________________________________________________________

          Pursuant to Fed. R. Civ. P. 26(c), upon a showing of good cause in support of

    the entry of a protective order to protect the discovery and dissemination of confidential
Case 1:20-cv-02389-DDD-NRN Document 28-1 Filed 11/16/20 USDC Colorado Page 2 of 9




    information or information which will improperly annoy, embarrass, or oppress any

    party, witness, or person providing discovery in this case, IT IS ORDERED:

          1.     This Stipulated Protective Order shall apply to all documents, materials,

   and information, including without limitation, documents produced, answers to

   interrogatories, responses to requests for admission, deposition testimony, and other

   information disclosed pursuant to the disclosure or discovery duties created by the

   Federal Rules of Civil Procedure.

          2.     As used in this Stipulated Protective Order, “document” is defined as

   provided in Fed. R. Civ. P. 34(a). A draft or non-identical copy is a separate document

   within the meaning of this term.

          3.     Information designated “CONFIDENTIAL” shall be information that is

   confidential information protected by a statutory, regulatory, or common law right of

   privacy or protection, or otherwise contain nonpublic personal, personnel, employment,

   private, medical, or other information implicating privacy interests, proprietary interests or

   safety and security concerns of either the Plaintiff, any of the Defendants or any other

   nonparty including confidential, security-sensitive, proprietary, trade secret, financial, or

   personal information. Any information designated by a party as CONFIDENTIAL must

   first be reviewed by a lawyer who will certify that the designation as CONFIDENTIAL

   is based on a good faith belief that the information "is confidential or otherwise entitled

   to protection." Gillard v. Boulder V a l l e y Sch. Dist., 196 F.R.D. 382, 386 (D. Colo.

   2000). CONFIDENTIAL information shall not be disclosed or used for any purpose

   except the preparation and trial of this case.


                                                 2
Case 1:20-cv-02389-DDD-NRN Document 28-1 Filed 11/16/20 USDC Colorado Page 3 of 9




         4.     CONFIDENTIAL information shall not, without the consent of the party

   producing it or further Order of the Court, be disclosed except that such information

   may be disclosed to:

                a.     the parties' attorneys;

                b.     persons regularly employed or associated with the parties' attorneys

                that are actively working on the case whose assistance is required by said

                attorneys in the preparation of the case, at trial, or at other proceedings

                in this case;

                c.     the parties, including designated representatives for the Plaintiffs and

                Defendants;

                d.     expert witnesses and consultants retained in connection with this

                proceeding, to the extent such disclosure is necessary for preparation, trial,

                or other proceedings in this case;

                e.     the Court and its employees (“Court Personnel”);

                f.     stenographic    reporters     who   are   engaged     in   proceedings

                necessarily incident to the conduct of this action;

                g.     deponents and witnesses;

                h.     any individual necessary to respond to any licensing, credentialing,

                peer review, quality management, or other professional inquiry;

                i.     any insurer to a party to this matter;

                j.     other persons by written agreement of the parties.

         5.     Prior to disclosing any CONFIDENTIAL information to any person listed


                                                 3
Case 1:20-cv-02389-DDD-NRN Document 28-1 Filed 11/16/20 USDC Colorado Page 4 of 9




   above (other than those listed in section a, b, c, d, e, f, and g), counsel shall provide such

   person with a copy of this Stipulated Protective Order and obtain from s uch person

   acknowledgement stating that he or she has read this Stipulated Protective Order and

   agrees to be bound by its provisions.

          6.     Documents are designated as CONFIDENTIAL by placing or affixing on

   them (in a manner that will not interfere with their legibility) the following or other

   appropriate notice “CONFIDENTIAL –SUBJECT TO PROTECTIVE ORDER.”

          7.     Whenever a deposition involves the disclosure of CONFIDENTIAL

   information, the related portions thereof shall be designated as CONFIDENTIAL and shall

   be subject to the provisions of this Stipulated Protective Order. Such designation shall

   be made on the record during the deposition whenever possible, but a party may

   designate portions of depositions as CONFIDENTIAL after transcription, provided written

   notice of promptly given to all counsel of record within thirty (30) days after notice by the

   court reporter of the completion of the transcript.

          8.     Whenever it is necessary to attach or otherwise include CONFIDENTIAL

   information to motions or other documents filed with the court, it shall be filed as restricted

   Level 1 in accordance with the requirements of D.C.COLO.LCiv.R 7.2.                 The party

   designating the document as confidential shall have the burden of moving the court to

   maintain restriction of the document.

          9.     If a document marked as CONFIDENTIAL contains personal information

   that is not material to the claims and defenses at issue in the case, the filing party shall

   redact the information rather than restrict public access.


                                                 4
Case 1:20-cv-02389-DDD-NRN Document 28-1 Filed 11/16/20 USDC Colorado Page 5 of 9




          10.    Whenever a party inadvertently fails to designate any information as

          CONFIDENTIAL, that party may correct such failure by giving written notice to

   the other party(ies). Upon such written notification, the corrected materials shall only

   be deemed CONFIDENTIAL prospectively.             Substitute copies of the corrected

   information shall be appropriately marked and given to the other party(ies) as soon

   as they become available. Within ten (10) days of receipt of the substitute copies, the

   party(ies) receiving   the CONFIDENTIAL information shall return the previously

   unmarked information or destroy it.

          11.    A party may object to the designation of particular CONFIDENTIAL

   information by giving written notice to the party that designated the disputed information.

   The parties agree to endeavor to make their objections within a reasonable            time

   after the designation, but nothing herein shall be construed as limiting the ability of a

   party to object to the designation at any time. The written notice shall identify the

   information to which the objection is made. If the parties     cannot     resolve      the

   objection within ten (10) business days after the time the notice is received, it shall

   be the obligation of the party designating the information as CONFIDENTIAL to comply

   with the applicable Magistrate and District Judge practice standards regarding discovery

   disputes so that the Court may determine whether the disputed information should be

   subject to the terms of this Stipulated Protective Order. If these procedures are

   accomplished timely, the disputed information shall be treated as CONFIDENTIAL under

   the terms of this Stipulated Protective Order until the Court rules on the motion. If the

   designating party fails to file such a motion within the prescribed time, the disputed


                                               5
Case 1:20-cv-02389-DDD-NRN Document 28-1 Filed 11/16/20 USDC Colorado Page 6 of 9




   information shall lose its designation as CONFIDENTIAL and shall not thereafter be

   treated as CONFIDENTIAL in accordance with this Stipulated Protective Order. In

   connection with a motion filed under this provision, the party designating the information

   as CONFIDENTIAL shall bear the burden of establishing that good cause exists for the

   disputed information to be treated as CONFIDENTIAL.

         12.    At the conclusion of this case, unless other arrangements are agreed upon,

   each document and all copies thereof which have been designated as CONFIDENTIAL

   shall either (1) be returned to the party that designated it as CONFIDENTIAL, (2) be

   destroyed, or (3) the parties may retain those Documents confidentially consistent with

   the document retention and destruction policy of their law firm and pursuant to the

   continuing terms of this Protective Order. Where the parties agree to destroy

   CONFIDENTIAL documents, the destroying party shall provide all parties with an affidavit

   confirming the destruction.

         13.    The parties agree and stipulate that every person who obtains

   CONFIDENTIAL information is prohibited from using or disclosing said information for

   any purpose whatsoever, except as consistent with this order.

         14.    Nothing in this Stipulated Protective Order shall require the disclosure of

   information that is otherwise not subject to discovery, is privileged, or constitutes

   attorney work product. Nothing in this Stipulated Protective Order shall prejudice any

   objections that a party might have regarding the production of information. Nothing in

   this Stipulated Protective Order shall be construed as an agreement that any

   CONFIDENTIAL information shall be excluded from evidence.


                                               6
Case 1:20-cv-02389-DDD-NRN Document 28-1 Filed 11/16/20 USDC Colorado Page 7 of 9




          15.     Neither a party’s designation of information as CONFIDENTIAL under this

   Stipulated Protective Order, nor a party's failure to make or object to such designation,

   shall be admissible in evidence as a party admission or otherwise to prove any fact

   relevant to any claim or defense, except to the extent that the Court sustains a challenge

   to a confidentiality designation.

          16.     The restrictions on use of CONFIDENTIAL information set forth in this

   Stipulated Protective Order shall survive the conclusion of this litigation.

          17.     This Stipulated Protective Order may be modified by the Court at any

   time for good cause shown following notice to all parties and an opportunity for them

   to be heard.

          Dated this _____ day of _____________ 2020.

                                                    BY THE COURT:



                                                    ____________________________
                                                    U.S. Magistrate Judge
                                                    N. Reid Neureiter

   APPROVED AS TO FORM:

   s/ Mari Newman
   ___________________________
   Mari Newman
   Michael Fairhurst
   Liana Orshan
   KILLMER, LANE & NEWMAN, LLP
   1543 Champa Street, Suite 400
   Denver, Colorado 80202
   Phone: (303) 571-1000
   Facsimile: (303) 571-1001
   mnewman@kln-law.com
   mfairhurst@kln-law.com

                                                7
Case 1:20-cv-02389-DDD-NRN Document 28-1 Filed 11/16/20 USDC Colorado Page 8 of 9




   lorshan@kln-law.com
   Attorneys for Plaintiffs


   s/ Isabelle Evans
   ___________________________
   Peter Ruben Morales
   Isabelle Sabra Evans
   OFFICE OF THE CITY ATTORNEY
   Aurora Municipal Center, Suite 5300
   15151 East Alameda Parkway
   Aurora, CO 80012
   (303) 739-7030 (phone)
   (303) 739-7042 (fax)
   pmorales@auroragov.org
   ievans@auroragov.org
   Attorneys for Defendants City of Aurora and Woodyard, Roedema, Rosenblatt, Green,
   Leonard, Ward, Dittrich, Marrero, Root, Mullins-Orcutt, Dunson, Nunez, Cichuniec,
   Cooper in their official capacities


   s/ Jonathan M. Abramson
   ___________________________
   Jonathan M. Abramson
   Yulia Nikolaevskaya
   KISSINGER & FELLMAN, P.C.
   3773 Cherry Creek N. Dr., #900
   Denver, Colorado 80209
   (303) 320-6100 (phone)
   (303) 327-8601 (fax)
   jonathan@kandf.com
   julie@kandf.com
   Attorneys for Defendants Woodyard, Roedema, Rosenblatt, Green, Leonard, Ward,
   Dittrich, Marrero, Root, Mullins-Orcutt, Dunson, and Nunez in their individual capacities


   s/ Michael T. Lowe
   ___________________________
   Michael T. Lowe
   David M. Goddard
   BRUNO COLIN & LOWE
   1999 Broadway, Suite 4300
   Denver, CO 80202
   303-831-1099 (phone)

                                              8
Case 1:20-cv-02389-DDD-NRN Document 28-1 Filed 11/16/20 USDC Colorado Page 9 of 9




   303-831-1088 (fax)
   mlowe@brunolawyers.com
   dgoddard@brunolawyers.com
   Attorneys for Defendants Cichuniec and Cooper in their individual capacities


   Stephen J. Hensen
   ___________________________
   Stephen J. Hensen
   HENSEN DUWALDT
   1001 Bannock St., Suite 39
   Denver, CO 80204
   303-223-0773 (phone)
   303-895-4199 (mobile)
   steve@hendulaw.com
   Attorney for Defendant Hill




                                              9
